DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.  Applicant asserts that it would not have been obvious to have a second micro-switch on the basis of redundancy because the claimed switches perform different functions.  Maziere teaches that its micro-switch 48 performs the function of immediately detecting an entry of the blocking member into a cut-out section (para. 48), and one of ordinary skill in the art would have readily understood from the depiction of its switch 48 in fig. 2 and the suggestion that it detects entry of the blocking member that it would also perform the function of detecting a retraction of the blocking member.  To have the function of detecting entry of the blocking member, it necessarily would have the function of detecting the absence of entry (e.g. the absence of a signal indicating entry).  Since the micro-switch of Maziere performs the claimed functions of both of the first and second micro-switches, it would have been obvious to duplicate the switch based on the teachings of Mitchell.
Applicant is advised that Maziere also suggests a second micro-switch comparable to its first micro-switch 48 that has the function of detecting when the blocking member is in an unlocked position (para. 45).

Response to Amendments
Amendments to the claims overcome the objections to claims 1, 2, and 4 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejections of claims 1-6 and 8-16 under 35 USC 112(b) set forth in the prior Office action, except as restated below.  Therefore, the rejections are withdrawn.
Amendments to the claims overcome the rejection of claim 14 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejection of claims 1-6 and 8-16 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections to reflect amended claim terminology.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 states that the blocking element is forced either directly by the actuating member or a scroll bar (i.e. one or the other of the actuating member or a scroll bar forces the blocking element).  Claim 3 states that a position of the scroll bar is detected and a power source is disconnected from the actuating member when a predetermined position of the scroll bar is detected.  It is unclear if a scroll bar is a required element in claim 3 since it is recited in the alternate to an actuating member in claim 2, from which claim 3 depends.  Also, if insertion is forced by a scroll bar as recited in claim 2, it is unclear if claim 3 requires an actuating member since it is recited in the alternate to a scroll bar in claim 2.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE10003474A1 by Maziere in view of U.S. Patent 5848486 granted to Mitchell et al.

Maziere teaches a single micro-switch 48 and therefore does not teach a second micro-switch 48.  However, one of ordinary skill in the art would have recognized that it was well-known and common in the art to use a plurality of redundant switches or sensors in case of a switch failure to ensure safe operation (see Mitchell, col. 4, ll. 10-12).  Additionally, one of ordinary skill in the art would have recognized that the use of a second switch would have achieved predictable results commensurate with its known purpose.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, insertion of the blocking element is forced directly by the actuating member (figs. 4).
As to claim 3, an additional micro-switch to detect entry of the blocking element would have been obvious for the reasons discussed above.  Since a scroll bar is not a required component of the invention (claim 2 requires one of the actuating member or a scroll bar), a micro-switch to detect a position of a scroll bar is thus not a required element of claim 3.

As to claims 5 and 10-12, Maziere teaches that the blocking disk is fixed to a pulley or integrated into a pulley casting (figs. 1-3).
As to claims 6 and 13-16, Maziere teaches a sensor 46 that can function as a speed sensor (see para. 37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711